Case 3:20-cv-00005-NKM-JCH Document 35 Filed 12/17/20 Page 1 of 2 Pageid#: 157




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION

   VIVIANA ANSELME & ALYSHA
   HONEYCUTT,
                                                       CASE NO. 3:20-cv-5
                                         Plaintiffs,
                                                       ORDER
          v.
                                                       JUDGE NORMAN K. MOON
   FLUVANNA CORRECTIONAL CENTER
   FOR WOMEN, et al.,
                         Defendants.




        This matter is before the Court on Defendants’ motion to dismiss. Dkt. 17.

 For the reasons set forth in the accompanying Memorandum Opinion, the Court hereby

        1. GRANTS Defendants’ motion to dismiss Count I and Count II, with prejudice,

           Dkt. 17;

        2. GRANTS Defendants’ motion to dismiss Count III against FCCW and Aldridge,

           without prejudice, Dkt. 17;

        3. ORDERS the Clerk of Court to substitute Defendant Aldridge with Mariea Lefevers;

           and

        4. DIRECTS the Clerk of Court to terminate Defendants FCCW and Perez as parties in

           this case;

        Furthermore, for the reasons set forth in the Memorandum Opinion, Plaintiffs shall be

 afforded twenty-one (21) days to amend their complaint as to Count III.

        It is so ORDERED.

        The Clerk of the Court is directed to send a copy of this Order to all counsel of record.
                                                   1
Case 3:20-cv-00005-NKM-JCH Document 35 Filed 12/17/20 Page 2 of 2 Pageid#: 158




       ENTERED this __17th__ day of December, 2020.




                                          2
